Case 18-09108-RLM-11             Doc 1082       Filed 05/29/20        EOD 05/29/20 11:34:33        Pg 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


  In re:                                                      Chapter 11
                            1
  USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                           Debtor.


               NOTICE OF RESCHEDULED JULY 2020 OMNIBUS HEARING

           PLEASE TAKE NOTICE that the omnibus hearing in the above-captioned chapter 11 case

 previously scheduled for July 22, 2020 at 1:30 p.m. (prevailing Eastern time) (the “Omnibus

 Hearing”) has been rescheduled for July 29, 2020 at 1:30 p.m. (prevailing Eastern time).

           PLEASE TAKE FURTHER NOTICE that, to be presented at the Omnibus Hearing, any

 motion, application, or other request for relief must filed by July 8, 2020.

           PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

 to participate in the Omnibus Hearing by conference call is 1-888-273-3658, passcode: 9247462#.

 All callers shall keep their phones muted unless addressing the Court. All callers must identify

 themselves and the party(ies) they represent when addressing the Court. Callers shall not place

 their phones on hold during the Omnibus Hearing.

           PLEASE TAKE FURTHER NOTICE that copies of all filings in this chapter 11 case may

 be accessed through the case website at: https://omniagentsolutions.com/usagymnastics, or by

 contacting the Debtor’s attorneys, on PACER, or from the Clerk of the Court.




 1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                 The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11   Doc 1082   Filed 05/29/20   EOD 05/29/20 11:34:33      Pg 2 of 2




 Dated: May 29, 2020                       Respectfully submitted,

                                           JENNER & BLOCK LLP

                                           By: /s/ Catherine Steege

                                           Catherine L. Steege (admitted pro hac vice)
                                           Dean N. Panos (admitted pro hac vice)
                                           Melissa M. Root (#24230-49)
                                           353 N. Clark Street
                                           Chicago, Illinois 60654
                                           Tel: (312) 923-2952
                                           Fax: (312) 840-7352
                                           csteege@jenner.com
                                           dpanos@jenner.com
                                           mroot@jenner.com

                                           Counsel for the Debtor




                                       2
